CALOGERO, Chief Justice,
dissenting from the denial of rehearing.
I dissent from the denial of rehearing, and would vacate and set aside this court’s May 2, 2001 order declaring Respondent ineligible to practice law and would remand the matter to the district court for further proceedings that in fact would conform fully with La. Supreme Court Rule XIX, Sect. 19.1. In my opinion, the State’s Rule for Contempt and to Revoke Licenses did not inform the Respondent that his law license could be revoked and, therefore, did not comply with that specific requirement of Rule XIX, Sect. 19.1. Furthermore, not only did the State’s Rule for Contempt and to Revoke Licenses not inform Respondent that he could or would lose his license to practice law, but the judgment of the civil district court itself also did not advise Respondent that this court could or would declare him ineligible to practice law for failure to comply with any orders of child support. The judgment specifically excepts Respondent’s law license from suspension in that part of the judgment in which it suspended all other *921licenses that might permit Respondent to engage in a profession or business.1
ORDER
Considering respondent’s “Motion for Reconsideration” of this court’s May 2, 2001 order declaring him ineligible to practice law for failure to pay child support.
IT IS ORDERED that reconsideration of this court’s May 2, 2001 order be denied. The judgment is final.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana

. The judgment ordered and decreed that "any license, certification, registration, permit or other similar document which otherwise grants to the defendant the authority to engage in a profession, except his law license, ... [be] suspended effective immediately.” (Emphasis supplied.) Of course, the district court does not have the authority to suspend a lawyer's license. Bui were the district court to follow precisely Rule XIX, Sect. 19.1, the judgment finding Respondent in non-compliance with the district court's order(s) of child support will, simply upon transmission of the judgment to the Supreme Court, result in this court suspending his law license.